ICJ_015_Ambatielos_GRC_GBR_1953-05-19_JUD_01_ME_01_FR.txt. 25

OPINION DISSIDENTE DE SIR ARNOLD McNAIR,
PRESIDENT, ET DE MM. BASDEVANT, KLAESTAD
ET READ, JUGES

A notre grand regret, nous ne pouvons nous rallier à l’arrêt de la
Cour. Nous estimons, en conséquence, devoir exposer comment nous
entendons la mission de la Cour en la présente affaire, le sens de la
question posée, la réponse à lui donner, ainsi que les motifs à l'appui
de notre conviction.

*
* *

Après l'arrêt du ret juillet 1952 par lequel elle a défini les limites
de sa compétence en l'affaire Ambatielos, la Cour est appelée à
« décider », selon les termes dudit arrêt, «si le Royaume-Uni est
tenu de soumettre à l'arbitrage, conformément à la déclaration de
1926, le différend relatif à la validité de la réclamation Ambatielos,
en tant que cette réclamation est fondée sur le traité de 1886 ». La
Cour doit dire si l'obligation ainsi définie existe à la charge du
Royaume-Uni. Les Parties dans leurs conclusions finales ont claire-
ment admis que tel est l’objet de l’arrêt à rendre par la Cour. Après
avoir reconnu sa compétence sur ce point, la Cour est appelée à
statuer au fond sur le différend concernant l'existence de ladite
obligation. Quant au différend existant entre les mêmes Parties au
sujet de la validité de la réclamation Ambatielos, la Cour a déclaré
dans l'arrêt mentionné ci-dessus n'avoir pas compétence pour
statuer sur le fond de ce différend.

* * *

Appelée par la requête du Gouvernement hellénique à décider si
le Royaume-Uni est tenu de soumettre à l'arbitrage, conformément
à la déclaration de 1926, le différend relatif à la validité de la récla-
mation Ambatielos, la Cour, « dont la mission est de régler confor-
mément au droit international les différends qui lui sont soumis »
{article 38, paragraphe 1, du Statut), doit pour cela examiner et
retenir tous les éléments de droit qu'elle juge pertinents. Aucun
principe de droit ne vient la limiter dans cet examen. Sans doute
n’a-t-elle point compétence pour statuer sur la validité de la récla-
mation Ambatielos ; mais, tant qu'elle s’en tiendra à dire si oui ou
non il existe une obligation de soumettre à l'arbitrage le différend
relatif à la validité de cette réclamation, elle n’aura pas statué sur
cette validité. S'il se trouve quelque point de droit de nature à

19
26 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

influencer la solution de ces deux différends que l’arrêt du 1er juillet
a nettement distingués, cela ne peut pas constituer un motif valable
pour la Cour de s'abstenir d'examiner ce point de droit et de fixer
sa conviction touchant l’importance de ce point pour déterminer
si obligation de recourir à l'arbitrage existe en l'espèce.

La Cour est appelée à dire s’il existe une obligation de constituer
une commission arbitrale qui aurait alors à connaître de la validité
de la réclamation Ambatielos. Une réponse affirmative à cette ques-
tion ne peut être donnée que si l'existence de ladite obligation
apparaît démontrée à satisfaction de droit. Tant que cela n’a pas
été fait, il ne nous paraît pas possible de répondre affirmativement
à la question que la Cour a mission de trancher. I] faut donc exami-
ner tous les éléments susceptibles de déterminer la réponse à donner
à cette question. C’est après cet examen et selon les résultats qu’il
apportera que l’on pourra déterminer si une commission d'arbitrage
doit ou non être constituée. C’est bien ainsi que la Cour a vu la
place respective des procédures dans une affaire qui, sauf que la
Cour y était saisie d’une demande d'avis consultatif, offrait de
grandes analogies avec la présente : l’affaire de l’Interprétation des
traités de paix. La Cour a relevé alors qu’elle avait à émettre un avis
sur l’applicabilité à certains différends de la procédure de règlement
par commissions instituée par les traités de paix et non sur le fond
même de ces différends. Il en est de même dans le cas présent. La
Cour a alors recherché elle-méme si les différends dont elle consta-
tait existence «étaient de ceux pour lesquels » les traités de paix
avaient.prévu une procédure de réglement. Elle a constaté elle-
même que les différends en cause étaient relatifs à l’exécution ou à
la non-exécution d’obligations prévues dans certains articles des
traités de paix. Elle a fait cette constatation sans estimer qu'elle en
fût empéchée en quoi que ce soit par la compétence des commissions
chargées de statuer sur la validité des prétentions faisant l’objet
des différends. Ces constatations faites, elle en a déduit l'obligation
pour les États en cause de se prêter à la procédure de règlement
prévue par les traités. A notre avis, la Cour a, dans la présente
affaire, à se livrer aux mêmes recherches en vue de déterminer si les
conditions requises pour l'existence de l'obligation d'arbitrage se
trouvent réunies.

De même dans l’avis consultatif relatif 41’ Interprétation de l'accord
gréco-turc du 1° décembre 1926, la Cour permanente de Justice inter-
nationale, interrogée sur la question de savoir qui avait qualité pour
saisir d’un certain recours le président du tribunal arbitral gréco-
turc, s'est prononcée sur ce point sur la base des dispositions appli-
cables et sans laisser au président de ce tribunal la charge de l’appré-
cier en déterminant, le moment venu, s’il.était valablement saisi.

20
27 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

Et cependant il s'agissait la de la qualité requise pour saisir un
organe déjà existant. Quand il s’agit, comme dans le cas présent,
de statuer sur l'obligation de concourir à la formation de l'organe
qui serait ultérieurement appelé à décider, les raisons d'apprécier
préalablement si toutes les conditions requises sont remplies parais-
sent encore plus convaincantes.

L'exercice de la compétence que la Cour s’est reconnue à l'effet
de statuer sur l’existence de l'obligation d'arbitrage n’est limité par
aucun principe de droit. I] ne l’est pas davantage par l’article 29
du traité de 1926. Il résulte de celui-ci, selon l'interprétation donnée
par l'arrêt du 1er juillet 1952, que la Cour est compétente pour
connaître de tout différend portant sur l'interprétation ou applica-
tion de la déclaration de 1926 : c’est là ce qui est en cause quand
on recherche si la clause d'arbitrage inscrite dans la déclaration
trouve application en la présente affaire. Rien dans ledit article, ni
dans la déclaration, ne vient limiter le pouvoir de la Cour de recher-
cher tous éléments propres à établir sa conviction, en particulier
ne lui prescrit d'abandonner cet examen à un autre organe. Tant
que la Cour se borne à statuer dans le dispositif de son arrêt sur
l'existence de l'obligation d'arbitrage, son pouvoir de rechercher les
motifs déterminant sa décision ne nous paraît pas limité par le fait
qu'une commission arbitrale peut être constituée pour statuer sur
la validité de la réclamation Ambatielos.

*
* *

Par la déclaration de 1926, le Royaume-Uni a accepté que
soit soumis a arbitrage tout différend avec le Gouvernement
hellénique «quant a la validité» de «réclamations au nom de
personnes privées fondées sur les dispositions du traité commercial
anglo-grec de 1886 ». En demandant si cette disposition est appli-
cable au «différend relatif a la validité de la réclamation Amba-
tielos », le dispositif de l'arrêt du re? juillet 1952 a ajouté la
précision suivante: «en tant que cette réclamation est fondée
sur le traité de 1886 ». Cela étant, il est nécessaire de considérer
le sens, contesté entre les Parties, de l'expression 4 réclamations
.…. fondées sur les dispositions du traité commercial anglo-grec
de 1886», expression qui se trouve dans la déclaration et qu'a
reprise l'arrêt.

Il ne suffit pas que le Gouvernement hellénique ait invoqué
une disposition du traité de 1886 pour que la réclamation Amba-
tielos doive être considérée comme «fondée sur les dispositions
du traité .... de 1886» au sens de la déclaration de 1926. Il n'y

21
28 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

a rien dans la déclaration qui autorise l’une ou l’autre Partie
au traité et à la déclaration de 1926 à faire prévaloir son inter-
prétation subjective de cette expression. La déclaration l’énonce
en une forme objective et la Cour, chargée par l'article 29 du
traité d’en donner l'interprétation, doit déterminer d’une manière
objective si la réclamation présentée en invoquant la déclaration
est ou non fondée sur les dispositions du traité de 1886.

La clause d'arbitrage, telle qu’elle est inscrite daris le protocole
de 1886, laissait place au risque d’inefficacité dans le cas où, un
État venant à l’invoquer, l'État défendeur lui opposait que le
différend existant entre eux était en dehors des prévisions de
cette clause. L'opinion négative de l’État défendeur suffisait alors
à faire échec à l'application pratique de ladite clause. Par l'effet
combiné de la déclaration de 1926 et de l’article 29 du traité
de même date, un remède a été apporté à cette insuffisance de
la clause d’arbitrage : ce remède consiste à charger la Cour de
trancher ce différend préalable, ce qui implique que l'opinion qui
l’emportera sera celle que la Cour se fera elle-même sur le caractère
du différend et, dans le cas présent, sur le point de savoir si la
réclamation présentée est ou non une réclamation fondée sur les
dispositions du traité de 1886.

Lorsque la Cour permanente ou la présente Cour ont eu à se
demander si un différend rentrait dans le domaine d’application
d’une clause d’arbitrage ou de juridiction obligatoire, ces Cours
ont constamment estimé qu’il y avait lieu, d’une part de déter-
miner à quelles catégories de différends s’appliquait ladite clause,
d'autre part de rechercher si le différend en cause rentrait dans
l'une de ces catégories.

C'est 1a la conséquence d’un principe de droit international qui
est à la base de l’article 36 du Statut de la Cour. Dans l'affaire
de la Carélie orientale, la Cour permanente a invoqué le principe
« bien établi en droit international qu’aucun Etat ne saurait étre
obligé de soumettre ses différends avec les autres Etats soit à la
médiation, soit à l’arbitrage, soit enfin à n’importe quel procédé
de solution pacifique sans son consentement ». Ce principe a été
depuis lors maintes fois appliqué par la Cour permanente, notam-
ment dans les affaires des Concesstons Mavrommatis en Palestine,
des Intéréts allemands en Haute-Silésie polonaise, de l'Usine de
Chorzéw, des Droits des minorités en Haute-Siléste. Elle en a fait
application avec une attention particuliére lorsqu’elle a eu a
déterminer la portée de l'exception ratione temporis dont se trouvait
assortie une clause de juridiction obligatoire invoquée devant elle
dans l'affaire des Phosphates du Maroc. Ce principe a été aussi
appliqué par la Cour internationale de Justice dans les affaires
du Canal de Corfou, de l'Interprétation des traités de paix et de
VAnglo-Iranian Oil Co.

22
29 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

Dans l'application qui a été faite de ce principe en vue de
déterminer si telle clause de juridiction étendait son effet à tel
différend qu'on prétendait lui soumettre à ce titre, la Cour per-
manente ne s’est arrêtée ni à un simple doute résultant d’argu-
ments sérieux présentés devant elle, ni à des considérations prima
facie ou de caractère provisoire. Dans laffaire des Concessions
Mavrommatis en Palestine, elle a invoqué le «fait que sa juri-
diction .... se fonde toujours sur le consentement du défendeur »
et elle a expressément énoncé qu’elle ne croyait pas « pouvoir
se contenter d’une conclusion provisoire sur le point de savoir
si le différend relève des dispositions du Mandat ». Dans l'affaire
de l'Usine de Chorzdw, après avoir redit que sa juridiction « est
toujours une juridiction limitée, n’existant que dans la mesure
où les Etats l’ont admise », elle a ajouté :

« C’est toujours l’existence d’une volonté des Parties de conférer
juridiction à la Cour, qui fait l’objet de l’examen de la question de
savoir s’il y a compétence ou non. Le doute destructif de la compé-
tence n’entre pas en ligne de compte lorsque cette volonté — comme
dans le cas actuel — peut être établie d’une manière qui satisfait
la conviction de la Cour. »

Avant de déclarer un État tenu de soumettre un différend à
la décision d’un tribunal international, la Cour permanente et
la Cour actuelle ont toujours considéré comme nécessaire d'établir,
d’une manière positive et sans s’en tenir à des considérations
prima facie ou de caractère provisoire, que cet État avait en
quelque maniére donné son consentement 4 cette procédure.
Aucune distinction n’a été faite a cet égard suivant qu’il s’agissait
de la juridiction de la Cour ou de celle d’un autre tribunal ou
autorité.

Rien dans la déclaration de 1926 n’indiquant une intention
de tenir pour suffisantes des considérations prima facie, nous
estimons, sur la base du principe ci-dessus rappelé et de l’applica-
tion qui en a été constamment faite, que le Royaume-Uni ne
peut être déclaré tenu d’accepter la procédure d'arbitrage par
application de la déclaration de 1926 que s’il est établi d’une
manière qui satisfasse la conviction de la Cour que le différend
relatif à la validité de la réclamation Ambatielos rentre dans la
catégorie de ceux pour lesquels le Royaume-Uni a consenti à
l'arbitrage par la déclaration de 1926.

*
* *

li faut donc aller au fond des choses et, sans préjuger la validité
de la réclamation Ambatielos, rechercher quelles sont les réclama-
tions que la déclaration de 1926 a entendu viser et si la réclamation
Ambatielos rentre dans la catégorie de réclamations ainsi déter-
minée.

23
30 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

Les réclamations visées par la déclaration de 1926 sont des récla-
mations « fondées sur les dispositions du traité » de 1886. Ces termes
doivent être entendus dans leur sens naturel et ordinaire, ainsi qu'il
a été dit maintes fois et notamment dans l’avis de la Cour sur la
Compétence de l'Assemblée générale pour l'admission aux Nations
Unies. Ce sens nous paraît être de désigner les réclamations dont
le support juridique se trouve dans les dispositions de ce traité,
c'est-à-dire celles dont la validité doit être appréciée à la lumière de
ces dispositions ; il nous paraît exclure les réclamations dont ‘e
support doit être cherché ailleurs. Conformément à la méthode
d'interprétation adoptée dans le susdit avis, nous ajouterons que
rien dans la déclaration n'indique que les Parties aient eu l’inten-
tion de donner à ces termes un autre sens.

Une lecture complète de la déclaration confirme que le sens
naturel des termes qui y sont employés correspond au but que les
Parties ont eu en vue. La déclaration commence par une clause
dont l'objet est de maintenir, malgré la caducité du traité de 1886,
les réclamations au nom de personnes privées fondées sur les dispo-
sitions de ce traité. Cette clause n’a de sens et ne peut avoir d’effet
qu'à l'égard de réclamations fondées en droit sur le traité de 1886.
Elie ne peut s'étendre à des réclamations dans lesquelles on invo-
querait ces dispositions sans que celles-ci fussent réellement appli-
cables. Par la nature des choses, cette clause de sauvegarde ne peut
sauvegarder que les réclamations qui trouvent une base de droit
dans le traité de 1886. La clause d'arbitrage qui figure dans la
déclaration de 1926 se réfère expressément aux réclamations visées
dans la clause de sauvegarde. Elle ne peut s'étendre à d’autres
réclamations.

Ainsi, et.en raison de la référence expresse faite par la déclaration
au traité de 1886, un différend relatif à une réclamation au nom
d’une personne privée n’est compris dans la clause d'arbitrage de
la déclaration de 1926 que si l'examen de cette réclamation démontre
qu’elle rentre dans le cadre de ce traité.

*
* *

Pour déterminer si la clause d’arbitrage de la déclaration de 1926
doit trouver application dans le cas présent, il faut rechercher si
le différend en cause rentre dans la catégorie de ceux pour lesquels
l'engagement d’arbitrage a été pris.

La clause d’arbitrage de la déclaration de 1926 trace son domaine
d’application en se référant au droit applicable, à savoir aux dis-
positions du traité de 1886. C’est là un procédé qui a été fréquem-
ment adopté dans la rédaction des clauses d’arbitrage ou de juri-
diction.

24
31 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

La méthode à suivre doit, en conséquence, consister à rechercher
si le différend relatif à la validité de la réclamation Ambatielos
tombe sous l'application des dispositions du traité de 1886. Cette
méthode a été décrite par la Cour permanente dans l'affaire des
Concessions Mavrommatis en Palestine dans les termes suivants :

« C'est pourquoi la Cour, en considération du fait que sa juri-
diction est limitée, qu'elle se fonde toujours sur le consentement
du défendeur et ne saurait subsister en dehors des limites dans les-
quelles ce consentement a été donné, ne croit pas pouvoir se contenter
d’une conclusion provisoire sur le point de savoir si le différend
relève des dispositions du Mandat. Elle constatera, avant de statuer
sur le fond, que le différend qui lui est soumis, tel qu’il se présente
actuellement et sur la base des faits établis en ce moment, tombe
sous l'application des dispositions du Mandat. En effet, c’est seule-
ment pour ces différends que le mandataire a accepté la juridiction
de la Cour.»

La même méthode a été suivie par la Cour permanente dans
l'affaire des Phosphates du Maroc et par la présente Cour dans
son avis consultatif au sujet de l’Interprétation des traités de paix.
Ayant à déterminer si les différends qui lui étaient signalés tom-
baient sous l'application des dispositions des traités de paix
concernant le règlement des différends par commissions, la Cour
a pris en considération l’objet de ces différends. Elle a constaté
que ceux-ci étaient «relatifs à l’exécution ou à la non-exécution
des obligations prévues dans» certains articles de ces traités et
de cette constatation elle a déduit, d’une part, que « ces différends
sont nettement de ceux qui portent sur l'interprétation ou sur
l'exécution des traités de paix», d'autre part, que les gouverne-
ments en cause étaient tenus d’ exécuter les articles de ces traités
concernant le règlement des différends par commissions.

Nous sommes ainsi amenés à rechercher si la réclamation
Ambatielos rentre dans le cadre du traité de 1886. Pour cela il
faut prendre cette réclamation telle qu’elle se présente, sans
rechercher si les faits allégués sont vrais ou non, et considérer
les dispositions du traité de 1886 que le Gouvernement hellénique
croit pouvoir invoquer.

L'origine de la réclamation se trouve dans un contrat entre
M. Ambatielos et le Ministry of Shipping britannique pour la
vente de neuf navires en construction. M. Ambatielos a soutenu
que ce contrat n'a pas été correctement exécuté par le vendeur,
mais cette question d’inobservation du contrat n'a pas à être
décidée par voie d'arbitrage international. Elle a été portée devant

25
32 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

les tribunaux anglais du commun accord des Parties, ainsi qu'il
est énoncé dans la note britannique du 29 mai 1933 et non contredit
dans la réponse hellénique du 3 août 1933. La Cour d’Amirauté
a rendu une décision défavorable à M. Ambatielos ; celui-ci en
a fait appel devant la Court of Appeal, mais il s’est ensuite désisté
de cet appel.

La présente réclamation, telle qu’elle est énoncée par le Gou-
vernement hellénique, porte sur la manière dont la justice a été
administrée devant les tribunaux anglais dans le procès entre
M. Ambatielos et le Board of Trade comme successeur du Ministry
of Shipping. Il a été allégué, au nom du Gouvernement hellénique,
que des fonctionnaires du Board of Trade auraient omis à tort
de soumettre a la Cour d’Amirauté l’ensemble des preuves à
leur disposition et que cette omission a entraîné un dommage
pour M. Ambatielos. Le Gouvernement hellénique se plaint aussi
du refus par la Court of Appeal d'autoriser M. Ambatielos à
présenter de nouvelles preuves. Le différend existant entre le
Gouvernement hellénique et le Gouvernement du Royaume-Uni
concerne donc une réclamation pour mauvaise administration de
la justice, spécialement en matière de production de preuves,
dans un procès jugé par les tribunaux anglais. Il s’agit pour la
Cour de déterminer si le grief ainsi invoqué relève des dispositions
du traité de 1886. Sans se prononcer sur la réalité des faits invoqués
et en les supposant établis, sans se prononcer davantage sur le
caractère licite ou illicite des faits ainsi relevés, il est possible
de déterminer si ce caractère licite ou illicite relève ou non de
l'application des dispositions du traité de 1886, et de décider, en
conséquence de l’appréciation sur ce point, si la réclamation basée
sur ces faits doit ou non être déférée à l'arbitrage en application
de la déclaration de 1926. Une telle décision, portant uniquement
sur l'obligation du recours à l'arbitrage, ne préjugera pas la déci-
sion à intervenir sur la validité de la réclamation Ambatielos,
laquelle n'est pas de la compétence de la Cour.

La réclamation du Gouvernement hellénique contre le Royaume-
Uni, dont l’objet a été ainsi précisé, rentre-t-elle dans le cadre
du traité de 1886? Une réponse affirmative est nécessaire pour
que, selon la déclaration de 1926, il en résulte l'obligation de
soumettre ladite réclamation à arbitrage. Les dispositions du
traité de 1886 invoquées par le Gouvernement hellénique doivent
donc être maintenant considérées.

Le Gouvernement hellénique invoque l’article XV, paragraphe 3,
du traité de 1886. Cet article dispose (traduction) :

« Les sujets de chacune des deux Parties contractantes, dans les
domaines et possessions de l’autre, devront avoir libre accès aux
cours de justice pour la poursuite et la défense de leurs droits, sans
autres conditions, restrictions ou taxes que celles imposées aux
sujets nationaux, et devront, comme eux, avoir toute liberté de
prendre, dans toutes les causes, leurs avocats, avoués et agents

26
33 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

d’affaires parmi les personnes admises à l'exercice de ces fonctions
par les lois du pays. »

Cet article promet le libre accès aux tribunaux ; il n’énonce rien
quant à l'administration des preuves. Par sa nature, la matière de
l'administration des preuves relève de la loi du tribunal saisi (lex
fort). Le traité aurait pu énoncer quelque exigence à ce sujet ; il
ne l’a pas fait. La clause de libre accès, fréquente dans les traités,
et plus encore dans le passé qu'aujourd'hui, a pour but de libérer
son bénéficiaire des entraves qu’une ancienne tradition a fait appor-
ter dans certains pays à la faculté pour les étrangers de s’adresser
aux tribunaux. Son but est, comme elle le dit, d’assurer le libre
accès aux tribunaux : il n'est pas de régler la matière toute diffé-
rente de l'administration des preuves. Une interprétation extensive
de la clause de libre accès qui lui ferait englober les exigences d’une
bonne administration de la justice, spécialement en matière d’admi-
nisträtion des preuves, dépasserait les termes et le but de l’arti-
cle XV, paragraphe 3. Le libre accès aux tribunaux est une chose, la
bonne administration de la justice en est une autre. Traditionnelle-
ment on distingue l’un et l’autre, ainsi qu’en font foi notamment
les travaux préparatoires de la Conférence de 1930 pour la codifica-
tion du droit international (voir notamment le rapport du Sous-
Comité du Comité d'Experts pour la codification progressive du
droit international, Société des Nations, C. 196. M. 70. 1927, V
pages 96 à 100 et 104 ; Observations du Gouvernement hellénique
sur ce rapport, pages 167-168, et Bases de discussion n° 5 et 6
établies par le Comité préparatoire, Société des Nations, C. 75.
M. 69. 1920. V, vol. III, pages 48 et 51).

Enfin, il ne faut pas perdre de vue qu'il s’agit en l’espéce pour la
Cour de dire, sur la base du sens à reconnaître à la clause de libre
accès, quelle est l'étendue de l’obligation d’arbitrage découlant de
la déclaration de 1926. En face de deux interprétations de l’arti-
cle XV, paragraphe 3, nous ne saurions souscrire à celle quil’étendrait
à la présentation des preuves et qui, par là, élargirait l'obligation
de recourir à l'arbitrage. Il est particulièrement difficile d'admettre
l'extension par voie d'interprétation de l'obligation assumée par un
État de recourir à arbitrage. La Cour permanente, dans l'affaire
des Phosphates du Maroc, a énoncé qu'une clause de juridiction ne
saurait en aucun .cas recevoir une interprétation qui dépasserait
l'expression de la volonté des États qui l’ont souscrite. Elle a dit
encore, à propos de la portée à reconnaître à l'exception ratione
temporis dont était assortie la clause de juridiction obligatoire invo-
quée devant elle:

.. li faut .... garder toujours présente à l'esprit la volonté de
l'État qui, n’ayant accepté la juridiction obligatoire que dans
certaines limites, n’a entendu y soumettre que les seuls différends

27
34 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

qui sont réellement nés de situations ou de faits postérieurs à son
acceptation ».

La clause de libre accès ne dépasse pas l'octroi du libre accès
et du traitement national quant aux conditions, restrictions, taxes,
et à l'emploi de conseils. La réclamation, telle qu’elle est présentée
devant la Cour en l'espèce, ne relève pas que l’accés aux tribunaux
anglais ait été refusé à M. Ambatielos, ni que le traitement national
Jui ait été refusé quant aux conditions, restrictions, taxes ou à
l'emploi de conseils. Le Gouvernement hellénique allègue seulement
que l’administration des preuves s’est effectuée d’une manière, à
son avis, défectueuse et au détriment de son national. L'article XV,
paragraphe 3, est étranger à ce grief. Si quelque règle de droit a
été méconnue, cette règle n’est pas inscrite dans cet article.

En réalité, quand le Gouvernement hellénique prétend que les
autorités administratives ou judiciaires du Royaume-Uni n'ont
pas agi d'une manière conforme aux exigences d’une bonne
administration de la justice, il allégue une violation du droit
international commun. Une telle réclamation peut-elle être consi-
dérée comme fondée sur une disposition du traité de 1886?
Ici, on rencontre l’article X du traité de 1886 qui a été invoqué
par-le Gouvernement hellénique. Cet article contient la clause
de la nation la plus favorisée et le Gouvernement hellénique en
part pour invoquer certains traités qui, à son avis, contiendraient
certaines références aux exigences d’une bonne administration de
la justice. Mais l’article X dans ses termes ne promet le traitement
de la nation la plus favorisée qu’en matière de‘ commerce et de
navigation ; il ne dispose rien en ce qui concerne l’administration
de la justice; cette matière dans l’ensemble du traité ne fait
l’objet que d’une disposition à portée limitée, celle de l’article XV,
paragraphe 3, concernant le libre accès aux tribunaux, et cet
article ne contient aucune référence au traitement de la nation
la plus favorisée. La clause de la nation la plus favorisée énoncée
dans l’article X ne saurait être étendue à des matières autres
que celles pour lesquelles elle a été stipulée. Il ne nous paraît
pas possible de fonder sur une interprétation extensive de cette
clause l'obligation sur l'existence de laquelle il a été demandé à
la Cour de statuer.

Le Gouvernement hellénique a aussi invoqué les articles J et
XII du traité de 1886 comme étant des dispositions sur lesquelles
sa réclamation serait fondée, mais ces articles, comme l'article X,
sont étrangers à la matière de l'administration de la justice. Hs
ne jettent aucune lumière sur la question de savoir si les preuves
ont été bien ou mal administrées devant les tribunaux anglais.
His ne permettent pas davantage de se faire une opinion sur le
grief d'exécution défectueuse du contrat ou sur celui d’enrichis-
sement indû — à supposer que ces griefs soient de nature à être
retenus pour examen dans une instance internationale.

28
35 AFFAIRE AMBATIELOS (OPINION DISSIDENTE)

Le différend relatif à la validité de la réclamation Ambatielos,
dont il a été demandé à la Cour de dire s’il doit être déféré à
arbitrage conformément à la déclaration de 1926, ne nous paraît
donc pas relever des dispositions invoquées du traité de 1886.
La comparaison de l’objet. de la réclamation et des dispositions
de ce traité nous conduit ainsi à la conclusion que ladite récla-
mation — qu'elle soit justifiée ou non — se place en dehors du
domaine d'application de la clause d’arbitrage énoncée dans la
déclaration de 1926.

Pa
* *

Sur la hase de ces considérations, nous estimons que la récla-
mation Ambatielos ne rentre pas dans la catégorie des récla-
mations pour lesquelles le Royaume-Uni a consenti à l’arbitrage
par la déclaration de 1926. En conséquence, le Royaume Uni
n'est pas tenu, à notre avis, d'accepter que cette réclamation
soit soumise à la procédure arbitrale prévue par ladite déclaration.

(Signé) Arnold D. McNair.
(Signé) BASDEVANT.
{Signé) Helge KLAESTAD.
(Signé) J. E. Reap.

29
